DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-9 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Note: Unlike indicated on the IDS, the search reports from the Taiwan Intellectual Property Office and the China National Intellectual Property Administration have not been received.

Claim Objections
Claim(s) 1-9 is/are objected to because of the following informalities:  

Each element or step of claims 1-9 should be separated by a line indentation. See MPEP R-1.75.

Claim 6 calls for the limitation “the first and second recesses being correspondingly assembled to together form a receiving space”; which should read “the first and second recesses being correspondingly assembled together to form a receiving space”.

Claim(s) 2-9 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-5 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 calls for the limitation “the connection members” in line 2, which limitation lacks antecedent basis. only a single connection member has been properly introduced in the claims.

For examination purposes, “the connection members are …” of claim 3 will be interpreted as “the connection member is …”.

Claim 4 calls for the limitation “screw members being threaded into the threaded hole …” in line 5. This recitation appears to require a step (“being threaded”) within an apparatus claim. According to MPEP 2173.05(p), this should be rejected under 35 USC 112, as being indefinite.

Applicant is encouraged to amend the claim so as to recite “wherein screw members are threaded into the threaded hole”.

Claim 8 calls for the limitation “the first, second, third and fourth connection ends” in line 2, which limitation lacks antecedent basis.

Applicant is encouraged to amend claim 8 to depend on claim 2, since claim 2 calls for “a first, second, third and fourth connection ends”.

Claim(s) 4-5 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 7420808 B2).

Regarding claim 1:
Campbell discloses a knockdown water-cooling unit latch device (Fig. 11-12) structure comprising a latch device assembly having multiple latch members (members #1100 & #1020), the latch members being correspondingly assembled with each other around a water-cooling unit #920 (col. 11, L 53-63), the latch members being securely connected and assembled with each other via at least one connection member #1024.

Regarding claim 2:
Campbell further discloses wherein the latch device assembly has a first latch member #1100 and a second latch member #1020, the first latch member having a first connection end and a second connection end (see Fig. 12 of Campbell Reproduced and Annotated below), which are respectively positioned at two ends of the first latch member, the second latch member having a third connection end and a fourth connection end (see Fig. 12 of Campbell below), which are respectively positioned at two ends of the second latch member, the first and second latch members being horizontally arranged opposite to each other (see Fig. 11-12), the first and third connection ends being correspondingly serially assembled with each other by means of the connection member #1024, the second and fourth connection ends being correspondingly serially assembled with each other by means of the connection member #1024 see Fig. 11-12).

    PNG
    media_image1.png
    738
    770
    media_image1.png
    Greyscale

Fig. 12 of Campbell Reproduced and Annotated

Regarding claim 3:
Campbell further discloses wherein the connection member is connected with the first and second latch members by means of screwing, insertion or holding (see Fig. 11-12).

Regarding claim 6:
Campbell further discloses wherein the first latch member has a first recess and the second latch member has a second recess (see Fig. 12 of Campbell above), the first and second recesses being correspondingly assembled together (via #1024) to form a receiving space, the water-cooling unit being framed in the first and second recesses, whereby the water-cooling unit is disposed in the receiving space and connected with the first and second latch members (see Fig. 11-12).

Regarding claim 7:
Campbell further discloses wherein the water-cooling unit is a water block or a water-cooling plate (see col. 11, L 53-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 7420808 B2).

Regarding claim 9:
Campbell discloses all the limitations, but does not specifically disclose wherein the materials of the first and second latch members and the connection members are selected from a group consisting of copper alloy, aluminum alloy, titanium alloy, stainless steel, pure titanium and plastics, the first and second latch members and the connection members being made of the same material or different materials.

However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.04; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Campbell with the latch members made of claimed material above.

One of ordinary skills would have recognized that doing so would have facilitated manufacturing of the device; especially since the listed materials above are relatively cheap and easily accessible.

Allowable Subject Matter
Claims 4, 5, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Campbell to incorporate the connection arrangements of the aforementioned claims. In fact, attempting to change the structure of Campbell to arrive at the limitations of said claims will undoubtedly change the principle of operation of Campbell, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. Furthermore, such modification would require a substantial reconstruction and redesign of the elements shown in Campbell. For these reasons, the instant claims are patentable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ericksen (US 9733681 B2) discloses a latch device for electronics cooling blocks.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763